Citation Nr: 0904450	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in December 
2006.  A transcript of the hearing is associated with the 
claims file.

In July 2007, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.  The evidence of record clearly establishes that the 
Veteran developed tinnitus prior to service.

2.  The evidence of record neither rebuts the presumption 
that the Veteran's pre-service tinnitus was aggravated by 
service; nor does it establish that the current 
symptomatology is but a natural progress of pre-service 
tinnitus.

3.  The Veteran's preexisting tinnitus was aggravated by 
service.


CONCLUSION OF LAW

Tinnitus was aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the Veteran in the 
development of the claim on appeal under VCAA.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of soundness provides that a veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

The Court has held that symptoms of tinnitus are capable of 
lay observation rendering a claimant competent to speak as to 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Likewise a lay person is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Analysis

In this case, the Veteran's service treatment records do not 
indicate any complaint or diagnosis of tinnitus.  His January 
1953 separation examination notes normal hearing and does not 
note tinnitus.  Thus, the presumption of soundness applies in 
this case.  Here, the Veteran's observations concerning pre-
service noise exposure and symptoms are referenced in the 
private audiologist's May 2005 letter.  The Board finds that 
the Veteran is competent to observe the onset of his tinnitus 
symptoms and to attest to his occupational and recreational 
noise exposure.  In this letter, the audiologist relies on 
the Veteran's observations to diagnose tinnitus and opine as 
to the pre-service onset of the condition; specifically, his 
pre-service noise exposure through work in a factory and 
hunting.  The Board finds no reason to question the Veteran's 
credibility in relaying these observations.  The Veteran's 
statements to the September 2008 VA medical examiner were 
less specific, reporting that he had experienced tinnitus 
symptoms for "several years."  These later statements are 
too vague to either confirm or deny the history given to the 
private audiologist.  Thus, the Veteran's statements to his 
private audiologist, taken together with the audiologist's 
opinion, establish clear and unmistakable evidence that the 
Veteran's tinnitus preexisted his military service.  

Additionally, private audiologist concluded that it was at 
least as likely as not that the Veteran's tinnitus was 
initiated by occupational noise exposure and aggravated by 
military noise exposure, specifically noise exposure from 
operating heavy equipment.  The Board notes from the 
Veteran's DD-214 form that he served as a bulldozer operator, 
thereby corroborating the Veteran's in-service noise 
exposure.  Therefore, resolving all reasonable doubt in favor 
of the Veteran, the Board determines that the evidence of 
record establishes that there has been an increase in 
disability (of the Veteran's preexisting tinnitus) during 
service.  As such, the record evidence does not contain a 
specific finding of natural progress of the Veteran's 
tinnitus.  Without this type of evidence, the application of 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) mandates the 
presumption in favor of service connection.  For these 
reasons, the Board concludes that the Veteran's preexisting 
tinnitus was aggravated by service.  Accordingly, service 
connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


